Per Curiam.  On December 4, 1998, appellant’s counsel, Lea Ellen Fowler, filed a motion to file a belated appeal and set out that appellant’s prior counsel, James O. Clawson, had represented appellant at trial, and afterwards had failed to enter a timely notice of appeal from appellant’s convictions of aggravated robbery and theft. We remanded this case to the trial court for it to determine if appellant had requested Mr. Clawson to file an appeal. The trial court found appellant had asked Mr. Clawson on three occasions to appeal his convictions and no appeal was filed, nor did Mr. Clawson file a motion to be relieved as appellant’s counsel. The trial court’s findings are now before us, and Ms. Fowler renews appellant’s motion for belated appeal, which we grant.  In addition, based upon the circumstances described above, we order Mr. James O. Clawson to appear before this court on Thursday, June 17, 1999, at 9:00 a.m., to show cause why he should not be held in contempt for fading to file appedant’s appeal in this case.